Ester, J.
After an examination of tbe certificate of the Referee in Bankruptcy at Hilo-, upon the three points eiubmittecl to me for review, I find the following:
1. On the 2nd day of December, 1901, when I made the order of reference, after the adjudication of bankruptcy in the above entitled proceeding, the said Olaf Omsted, bankrupt, was ordered to attend before the Referee on the 24th day of December at 10 o-’clock a. m. ait his office in Hilo. Any further* orders in relation to the attendance of said bankrupt before the Referee at the time indicated1 were unnecsesary, aisl it was assumed that the bankrupt would obey the order of this Court and attend before the Referee for thei proper examination by Lis creditors on the day named. It is clear that under the language of the order of this Oourt referring this proceeding (and there being nio special rule of this Court in relation thereto) the referee did not obtain jurisdiction over the bankrupt until after the said 24th day of December, 1901; that the issuance of the subpoena to the said bankrupt prior to that date was unnecessary and beyond the jurisdiction of the Referee, and his action in vacating the same was proper, although he should noit have issued the subpoena in the first instance, as the vacating of the same doubtless misled tbe bankrupt into the belief that there was no necessity for him to obey tbe first order of this Court.
2. Hpon tire second proposition presented, namely, as to the allowance of the creditor, John W. Mason, to vote his claim ait the first meeting of the creditors for only $1019.15, instead of for $3269.15, the amount claimed by said creditor should he voted, the Referee acted within 'his power's under the provisions of Subdivision e. of Section 51 of tbe Bankruptcy Law, which provides:
“That claims of secured creditors......may be allowed to enable such creditors to participate in the proceedings at creditors’ meetings held prior to the determination of the value of their securities......hut Shall he allowed for such sums only as to the Courts seem to be owing over and above the value of their securities-......”
*222The Referee bating acted in tih>e: matter and decided as to tbe value of the securities for 'the purpose of permitting the creditor to vote at this meeting, and such action not being final as to tihei value of such securities for any other purpose, this Count will not interfere with such, decision, and hereby confirms the action of the Referee.
3. In reference to the allowance of the claims of M. A¥aclis, Hilo Wine and Liquor Co., J. D. Kennedy, Hawaii Herald Publishing Co., Ltd., and E. N. Holmes, the decision of the Referee was erroneous. AYhile it is true Form 31 of the “Forms in Bankruptcy” was followed in the preparation of said claims, yet as such claims all appear to be upon an open account, the claims in each instance should have contained am allegation to the effect that “no note has been received for such account nor any judgment rendered thereon,” in order bo. make these claims conform, te» general order of the Supreme Court “General Orders” in Bankruptcy, if it is a fact that no note was received in each instance; and if a note was received, the allegation should be so modified as to State the facts and in accordance with Section 51 (b) of the Bankruptcy Law, the note should be filed with the proof.
The action of the Referee in regard to these claims is therefore disapproved, and a recommendation made that said claims be so amended as to conform to this decision.